DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 05/21/2019.
Claims 1-10 are currently pending and have been examined.
Domestic Benefit/International Priority
	The ADS filed on 05/21/2019 properly claims the benefit of PCT/JP2017/042281 (filed 11/24/2017), and further claims priority to JP 2016-229126 (filed 11/25/2016).  All claims as presently drafted are supported by JP 2016-229126; therefore, all claims are granted an effective filing date of 11/25/2016.
Information Disclosure Statement
	All references disclosed in the IDS documents dated 05/21/2019 and 11/24/2020 have been considered, with the exception of the International Search Report for PCT/JP2017/042281 because no English translation of explanation is provided.  
Abstract
The abstract of the disclosure is objected to because it exceeds one paragraph and exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specification
The disclosure is objected to under 37 CFR 1.71 as being in poor form for an English examination.  While some exemplary instances are specifically detailed below, the entire Specification should be edited such that it adheres to proper English grammar in order to make clear the boundaries of what Applicant regards as the claimed invention.  Such correction may be necessary so that the Examiner may make a proper comparison of the invention with the prior art.  Applicant should be careful not to introduce new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
The disclosure is objected to because of the following informalities:
In Paragraph 0043, “a table which is comfort to a user” should read “a table which is comfortable for a user,” “a table which is preferable to a user,” or similar; and
In Paragraph 0071, the meaning of ““…performs association with table system having higher table points in order from the table symbol having…” is unclear.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
In Claim 8, “non-transitory computer-readable storage medium” should read “A non-transitory computer-readable storage medium;” and
In Claims 8 and 10, “receiving reservation information, for receiving the service to be provided to a group including one or more persons” should read “receiving reservation information, for reserving the service to be provided to a group including one or more persons.”
Appropriate correction is required.
Claim Interpretation
	In Claims 1 and 6-10, the term “plurality of pieces of existing/received reservation information” is interpreted, in light of the specification, as indicating a plurality of reservation requests as opposed to a plurality of attributes of a received reservation request.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In Claims 1 and 6-10, the term “higher-order table” is not defined and its meaning is unclear.  In light of the specification, particularly ¶ 0043’s “table points,” this is interpreted to indicate that the tables are organized in an order for which the venue subjectively wishes them to be utilized.  Claims 2-5 are rejected due to their dependence upon Claim 1.
 In Claims 1 and 6-10, the meaning of the phrase “a second table group which is used for the provision of the service in a case where there is no room for the first table group” is unclear because contextually there is no reference for why or by what metric there would be “no room for the first table group.”  In light of the specification, particularly the comparison of the number of persons in a reservation request with the various capacities of the tables, this phrase is interpreted to indicate a second table group which is used for the provision of the service in a case where the requested reservation information cannot be satisfied by tables of the first table group.  Claims 2-5 are rejected due to their dependence upon Claim 1.
In Claims 1 and 6-10, the terms “the tables of the first table group” and “the higher-order table” (as no singular higher-order table is previously defined) lack antecedent basis.  Claims 2-5 are rejected due to their dependence upon Claim 1.
In Claim 2, the term “the number of persons” lacks antecedent basis.
In Claim 3, the terms “the same number of tables” and “the number of tables obtained by adding…” lack antecedent basis.
In Claim 4, the term “the number of persons” lacks antecedent basis.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 6-10, the limitation of receiving reservation information for reserving reception of the service to be provided to a group including one or more persons, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  Additionally, the limitations of storing information on a first table group which is used for the provision of the service and is ordered, and on a second table group which is used for the provision of the service in a case where there is no room for the first table group and is constituted by tables having higher orders than tables belonging to the first table group; a control unit configured to associate the reservation information with the tables of the first table group in order from the higher-order table as long as one-to-one association with the tables belonging to the first table group is capable of being performed, when the reservation information is received by the reception unit, cancelling association of a plurality of pieces of existing reservation information in a case where the first table group does not include a table associated with the reservation information, calculating a degree of priority for providing the service to the group for which the reservation information is reserved, with respect to each of the received plurality of pieces of reservation information, on the basis of the reservation information, adding at least one table selected from the second table group to the first table 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing device configured to receive a reservation of a service to be provided to one or more persons at a table, a non-transitory 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-5, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claim 2 further specifies that the priority is calculated based on one or more of particular aspects of the reservation information (merely narrowing the field of use), which does not integrate the abstract ideas into a practical application.  Claim 3 discloses the control unit determining that the venue is at full capacity by comparing reservation information to table information (another abstract idea in the form of a mental process and mathematical concept), which does not integrate the abstract ideas into a practical application.  Claim 4 further specifies that the stored table information includes maximum occupancy numbers (merely narrowing the field of use), further specifies that the reservation information includes an indication of the party size 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al (PGPub 20130013350) (hereafter, “McCullough”) in view of Sasaki et al (PGPub 20170052826) (hereafter, “Sasaki”) and Ford et al (PGPub 20140244324) (hereafter, “Ford”).
	Regarding Claims 1 and 6-10, McCullough discloses the following limitations:
A method/information processing device configured to receive a reservation of a service to be provided to one or more persons at a table (Abstract; ¶ 0011, 0022; Figs. 1-2);
a non-transitory computer-readable storage medium storing a control program (Abstract; ¶ 0009);
a reception unit configured to receive reservation information for reserving reception of the service to be provided to a group including one or more persons (Abstract; ¶ 0011); and 
calculate a degree of priority for providing the service to the group for which the reservation information is reserved, with respect to each of the received plurality of pieces of reservation information, on the basis of the reservation information (¶ 0024-0025; selection/availability (priority) determined based at least in part on date reservation information, usage information, a diner's history of restaurant use, user behavior, user spending history, visit/dining history, etc.).

McCullough additionally discloses a control unit configured to associate the reservation information with the tables in order from the higher-order table as long as one-to-one association with the tables is capable of being performed, when the reservation information is received by the reception unit (Abstract; ¶ 0024-0025, 0030; Fig. 2; system compares request parameters against all table combinations/permutations to make selections based thereon; tables utilized and/or grouped in a specific order; comparison occurs upon receiving reservation request).  McCullough does not explicitly disclose but Sasaki does disclose wherein the tables belong to the first resource group (¶ 0035).
McCullough additionally discloses cancel association of a plurality of pieces of existing reservation information in a case where the tables do not include a table associated with the reservation information (¶ 0030; Claim 1; parties may be shifted/tables rearranged, effectively cancelling previous associations and assigning new ones).  McCullough does not explicitly disclose but Sasaki does disclose wherein the tables belong to the first resource group (¶ 0035).

McCullough additionally discloses associate the reservation information with the tables in order from the higher-order table on a one-to-one basis, on the basis of the calculated degrees of priority (Abstract; ¶ 0024-0025, 0030; Fig. 2).  McCullough does not explicitly disclose but Sasaki does disclose wherein the tables are part of a group of resources including the addition of a surplus resource (Abstract; ¶ 0008, 0035).
Neither McCullough nor Sasaki explicitly discloses but Ford does disclose an output unit configured to output information on the table associated with the reservation information, together with the reservation information (¶ 0108, 0115; information outputted to a display).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the resource grouping and allocation of Sasaki with the reservation management system of McCullough because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sasaki are applicable to the base device (McCullough), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Ford is disclosed for use in a table reservation management system such as that of McCullough and Sasaki.
	Regarding Claim 2, McCullough in view of Sasaki and Ford discloses the limitations of Claim 1.  McCullough additionally discloses the limitation of wherein the control unit is configured to calculate the degree of priority included in the reservation information, on the basis of at least one or more selected from the number of persons, a customer unit price, reservation time, a staying time, and a past service use mode which are acquired from the reservation information (¶ 0024-0025; selection/availability (priority) determined based at least in part on date reservation information, usage information, a diner's history of restaurant use, user behavior, user spending history, visit/dining history, etc.).
Regarding Claim 4, McCullough in view of Sasaki and Ford discloses the limitations of Claim 1.  McCullough additionally discloses the limitation of wherein the reception unit is configured to receive the reservation information including the number of persons of the group (Abstract; ¶ 0011, 0022; Figs. 1-2; "party size").  
Neither McCullough nor Sasaki explicitly discloses but Ford does disclose the limitation of wherein the storage unit is configured to store a plurality of pieces of information on the first table group and the second table group which have different maximum numbers of usable persons (¶ 0058; each table may be assigned minimum and maximum party sizes).

Neither McCullough nor Sasaki explicitly discloses but Ford does disclose configured to associate the received reservation information with any one table included in the selected information on the tables (¶ 0056, 0058; may compare tables to reservation parameters based at least on party and table size).   McCullough does not explicitly disclose but Sasaki does disclose wherein the tables belong to the first and second resource groups (¶ 0035).
The motivation to combine remains the same as for Claim 1.
Regarding Claim 5, McCullough in view of Sasaki and Ford discloses the limitations of Claim 1.  McCullough additionally discloses the limitation of wherein the control unit is configured to divide the one table designated in accordance with the division command into two tables (¶ 0021, 0025; Fig. 2; Claim 4).
McCullough additionally discloses wherein the reception unit is configured to receive a division command for designating and dividing one table; resource groups being table groups (¶ 0021, 0025; Fig. 2; Claim 4).  McCullough does not explicitly disclose but Sasaki does disclose wherein the tables belong to the first and second resource groups (¶ 0035). 

The motivation to combine remains the same as for Claim 1.  
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Sasaki, Ford, and Fujitsu (JP 2003-288399) (hereafter, “Fujitsu”).  
	Regarding Claim 3, McCullough in view of Sasaki and Ford discloses the limitations of Claim 1.  Neither McCullough nor Sasaki nor Ford explicitly discloses but Fujitsu does disclose the limitation of wherein the control unit is configured to determine full occupancy in a case where the reception unit receives the reservation information of a group having the same number of tables as the number of tables obtained by adding the number of tables of the first table group and the number of tables of the second table group (¶ 0063).
The motivation to combine the references of McCullough, Sasaki, and Ford remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the full occupancy determination of Fujitsu with the reservation management system of McCullough, Sasaki, and Ford because Fujitsu teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0001 and 0006, the invention of Fujitsu is disclosed for use in a reservation management system such as that of McCullough, Sasaki, and Ford.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190354905, claiming the benefit of Application 13/463,405 – “Graphical User Interface for a Restaurant Management System,” McCullough et al, which discloses additional functionality of a reservation management system
PGPub 20170220957 – “Restaurant Reservation and Table Management System and Method,” which discloses matching reservation requests to various restaurant floor plan arrangements
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628